 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight possibly be violative of Section 8 (a) (1) of the Act was when Zick told themhe did not know the answers to their questions and suggested that they talk the matterover with Attorney Miltner. Insofar as this incident is concerned the testimony ofboth Zick and Kolarik in this regard is clear and to the point, their story of whathappened is fully corroborated by the testimony of the employees themselves.Thereis nothing in this record to indicate that the Respondent subtly and cleverly mesmer-ized and maneuvered the employees into filing the decertification petitions, as sug-gested by the General Counsel in his brief.The Trial Examiner rejects the GeneralCounsel's "suggestive" argument in this regard for the same reasons he has rejectedhis theory that Kolarik was the "carrier" of the "germ" that contaminated the mindsof the employees back in the days that Zale was the owner of Molded Shapes. Tothe Trial Examiner, the facts herein hazy as they are, particularly as regards the8(a) (5) issue, create only a suspicion that the Respondent engaged in conduct viola-tive of Section 8(a) (1). Since suspicion is not evidence he will recommend that thisallegation be likewise dismissed.After deep reflection and with due consideration of the position of all the partiesinvolved herein, the Trial Examiner feels compelled to make this comment.Woulditnot have served all involved herein, the better, if this entire proceeding had beenleft to the employees themselves for decision by way of an election, under Boardauspices?RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law, the TrialExaminer recommends that the complaint herein be dismissed in its entirety.Overnite Transportation CompanyandLodge 1725, InternationalAssociation of Machinists,AFL-CIO.Case No. 11-CA-2010.March 13, 1963DECISION AND ORDEROn December 14, 1962, Trial Examiner Wellington A. Gillis issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent and the Intervenorsfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions thereto, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.21 The Trial Examiner permitted 26 of the Respondent's employees, who had been ex-cluded from the unit involved in this proceeding, to intervene through counsel for thepurpose of stating their position.2We do not adopt footnote 6 of the Intermediate Report. The Board has held (see, forexample,Sav-On Drugs, Inc.,138 NLRB 1032) with court approval (see, for example,Texas Pipe Line Company v. N.L.R B.,296 F. 2d 208, 212-214 (CA. 5)) that althoughunder Section 9(c) (5) extent of organization is not to be "controlling" in making an141 NLRB No. 33. OVERNITE TRANSPORTATION COMPANY385ORDERThe Board adopts the Recommended Order of the TrialExaminer 3as its Order.appropriate unit determination, it is not ruled out as a factor to be given weight by theBoardSee alsoThe Berger Brothers Company,116 NLRB 439, 441, andWhittakerControls Division of Telecomputting Corporation,123 NLRB 708, 710, footnote 5.We donot agree with the Trial Examiner that the decision of the Fourth Circuit Court ofAppeals inN L.R B. v. Glen Raven Knitting Mills, Inc,235 F. 2d 413, represents a con-trary holdingAs we read theGlen Ravenopinion, the court found, on the facts of thatcase, that the unit was inappropriate because the Board had given controlling weight initsdetermination to the extent of union organization. In the instant case, unlike theBoard's decision inGlen Raven,the Regional Director found this a craft unit which isone of the types presumptively appropriate under Section 9(b) and proviso 2 thereof.3 The paragraph of the Recommended Order following paragraph 2(c) is hereby deleted.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge,a first amended charge, and a second amended charge,filed onAugust 6, 21, and 28,1962,respectively, by Lodge 1725,International Associationof Machinists,AFL-CIO,hereinafter referred to as the Union,the General Counselof the National Labor Relations Board issued a complaint on September 28, 1962,against Overnite Transportation Company, hereinafter referred to as the Respondentor the Company,alleging that the Respondent since on or about July 30,1962, hasrefused to bargain with the Union in violation of Section 8(a)(5) and (1) andSection 2(6) and(7) of the National Labor Relations Act, as amended(61 Stat.136), hereinafter referred to astheAct.Thereafter,on October 4, 1962, theRespondent filed an answer to the complaint denying the commission of any unfairlabor practice.Subsequently,on November 5, 1962,pursuant to notice,a hearing was held inCharlotte,North Carolina,before Trial Examiner Wellington A. Gillis, at whichboth parties were represented by counsel 1 and were afforded full opportunity to beheard and to introduce relevant evidence.Although apprised of their rights to do so,neither party chose to file a brief.Upon the entire record in this case,I make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTOvernite Transportation Company, a Virginia corporation with its principal officelocated in Richmond, Virginia, is engaged in the business of hauling and handlingfreight by motor carrier within and through the States of Virginia, North Carolina,South Carolina, and Georgia. It is authorized and licensed to do business by theInterstate Commerce Commission, and during the 12-month period immediately pre-ceding the issuance of the complaint it had a gross revenue in excess of $1,000,000.The parties agree, and I find, that the Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act .2H. THE LABOR ORGANIZATION INVOLVEDThe parties agree, and I find, that Lodge 1725, International Association ofMachinists, AFL-CIO, is a labor organization within themeaning ofSection 2(5) ofthe Act.IAt the opening of the hearing, Robert G Sanders, an attorney, moved to intervene onbehalf of some 26 employees who had allegedly been denied the right to vote or, in someinstances, to have their ballots counted in a recent Board election because of It havingbeen determined that their work classifications placed them outside the unit found appro-priate inan earlierrepresentation proceeding.In order that their position with respectto the soleissue in thisproceeding might be made known, a position which in essenceappears to be identical with that of theRespondent,I permitted the requested Inter-vention on a very limited basis.3 In Case No. 11-RC-1624, the Board recently asserted jurisdiction over the Respondent'sCharlotte, North Carolina, terminal, the only operation Involved in this proceeding. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent in this proceedingseeks,in effect, to test the Board's repre-sentation procedures and its certification of the Union as the exclusive bargainingrepresentative of certain of its employees, by denying the appropriateness of the unitas set forth by the Board through its Regional Director's Decision and Direction ofElection (Case No. 11-RC-1624), and challenging the validity of that decision anda Supplemental Decision and Certification of Representatives subsequently issued bythe Regional Director for the Eleventh Region.The facts disclose that, pursuant to a representation petition having been filed onMarch 21, 1962,3 a hearing was held on April 13. Thereafter, on April 27, pursuantto the Board's delegation of authority under Section 3(b) of the Act, the RegionalDirector issued a Decision and Direction of Election, finding that "all mechanics,mechanic helpers and mechanic trainees at the Employer's Charlotte, North Carolina,shop, excluding office clerical employees, all other employees, guards and supervisorsas defined in the Act" constitute an appropriate unit for the purposes of collectivebargaining within Section 9(b) of the Act.On May 18 an election was conductedamong the Company's employees in the unit found appropriate, which resulted in18 ballots having been cast for the Union, 10 against, and 9 challenged, the lattersufficient in number to be determinative.Accordingly, after an investigation of thechallenged ballots, the Regional Director, on June 20, issued a Supplemental Decisionand Certification of Representatives, in which, having sustained eight of the chal-lenged ballots and thus determining that the Union had received a majority of thevalid ballots cast, the Union was certified as the exclusive bargaining representativefor the employees in the appropriate unit. Subsequently, on June 27, the Respondentfiled a request for review of the Supplemental Decision and Certification, which wasdenied by direction of the Board on July 17. By letter dated July 27, the Unionrequested that the Company enter into bargaining negotiations, which request wasdenied by written communique from the Company on July 30.In contending that its admitted refusal to bargain with the Union does not con-stitute an unfair labor practice within the meaning of Section 8(a)(5) of the Act,the Respondent asserts that the Regional Director erred in his unit determinationin the representation case.The Respondent's overall assertion in this regard isthat an appropriate unit should have been one which includes all of the Company'sshop employees, and that, because the unit found appropriate (a) is not a truecraft unit, and (b) was based upon the extent of the Union's organization amongthe Respondent's employees, the Regional Director's action is unlawful.A review of the documents relating to the representation proceeding, and intro-duced into the record in this proceeding, discloses that these arguments were advancedat the representation hearing and subsequently were raised before the Board in theRespondent's request for review of the Regional Director's Supplemental Decisionand Certification.Apart from the procedural infirmity indicating that the Respondentdid not avail itself of the right to request a review of the Regional Director's Decisionand Direction of Election, which failure, under Section 102.67(f) of the Board'sRules and Regulations, Series 8, as amended, precludes a party "from relitigating, inan unfair labor practice proceeding, any issue which was, or could have been, raisedin the representation proceeding," the Board consistently has held that, absent evidencewhich is newly discovered or unavailable to the Respondent at the time of the repre-sentation proceeding, the relitigation of issues disposed of in the representation casewill not be permitted in an unfair labor practice proceeding involving a refusal tobargain.4During the course of the instant proceeding, the Respondent (a) in support ofits contention that, contrary to the prohibition contained in Section 9(c)(5) of theAct,5 the appropriate unit determination had been based upon the extent of organi-zation,attempted to introduce newly discovered or theretofore unavailable evidenceto show that the Union initially had attempted, and failed, to organize all of theRespondent's shop employees, and (b) sought to introduce other evidence, which theRespondent admitted had not "for the most part" been unavailable, in support ofits assertion that the unit found appropriate is not a true craft unit.As it appearedthat the Respondent was in fact attemping to relitigate the unit question, and because,in myopinion, the newly discovered evidence proffered, even if undisputed, would not3A11 dates refer to 1962.4National Carbon Company, etc.,110 NLRB 21845 Section 9(c) (5) provides: "In determining whether a unit is appropriate for the pur-poses specified in subsection (b) the extent to which the employees have organized shallnot be controlling " OVERNITE TRANSPORTATION COMPANY387have borne out the Respondent's assertion,6 I refused to receive such evidence andrefused to allow the introduction of testimony as to matters contained in the Re-spondent's offer of proof, in which the Intervenors had joined.As I view the Board's prior unit determination and certification of the Union inthe representation proceeding as conclusive and binding upon me,7 rendering the unitissue other than properly the subject of litigation in this proceeding, I am compelledto find, as I do, that on the basis of the Board's ruling in the representation case,the Union, since June 20, 1962, has been the exclusive bargaining representative ofall the employees in the unit heretofore found appropriate, and that the Respondent,since July 30, has refused to bargain with the Union within the meaning of Section8(a) (5), and, derivately, Section 8(a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE. UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged in an unfair labor practice,it is recommended that it cease and desist therefrom and that it take certain affirma-tive action which is necessary to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Overnite Transportation Company is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Lodge 1725, International Association of Machinists, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.Since June 20, 1962, Lodge 1725, International Association of Machinists,AFL-CIO, has been the exclusive bargaining representative within the meaning ofSection 9(a) of the Act for all employees employed in a unit comprised of mechanics,mechanic helpers, and mechanic trainees at the Company's Charlotte, North Carolina,shop, excluding office clerical employees, all other employees, guards, and supervisorsas defined in the Act.4.By refusing on July 30, 1962, and thereafter, to bargain collectively with Lodge1725, International Association of Machinists, AFL-CIO, as the exclusive representa-tive of all its employees in the above-described appropriate unit, Overnite Transpor-tation Company has engaged in and is engaging in an unfair labor practice withinthe meaning of Section 8(a) (5) and (1) of the Act.5.The aforesaid unfair labor practice affects commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case,it is recommended that the Respondent, Overnite Trans-portation Company, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Lodge 1725,International Associationof Machinists,AFL-CIO,as the exclusive bargaining representative of all its mech-9Under the Board's interpretation of Section 9(c) (5), notwithstanding a contrary hold-ing by the Court of Appeals for the Fourth Circuit(N.L.R.B. v. Glen Raven KnittingMills, Inc,235 F. 2d 413), the fact that a unit found appropriate coincides with theextent of a union's organization does not, assuming the unit determination otherwisevalid, do violence to that sectionSeeBerger Brothers Company,116 NLRB 439, 441 ;Telecomputing Corporation,123 NLRB 708, 710. However, as to a phase of industry nothere Involved, see the rationale of Board Member Rodgers in his dissenting opinion inSav-On Drugs, Inc.,138 NLRB 1032.4 Air Control Products of St. Petersburg, Inc,.139NLRB 413;Allis-ChalmersManu-facturing Company,120 NLRB 644;Wytheville Knitting Mills, Inc.,117 NLRB 1719;Shoreline Enterprises of America, Inc.,117 NLRB 1619.708-006-64-vol. 141-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDanics,mechanic helpers, and mechanic trainees at its Charlotte, North Carolina,shop, excluding office clerical employees, all other employees, guards, and supervisorsas defined in the Act.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request, bargain collectively with Lodge 1725, International Associationof Machinists, AFL-CIO, as the exclusive bargaining representative of the employeesin the certified appropriate unit, and embody in a signed agreement any understandingreached.(b) Post at its place of business in Charlotte, North Carolina, copies of the attachednotice marked "Appendix." 8Copies of said notice, to be furnished by the RegionalDirector for the Eleventh Region, shall, upon being duly signed by the Respondent'srepresentative, be posted by it, as aforesaid, immediately upon receipt thereof, andbe maintained for at least 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Eleventh Region, in writing, within 20days from the receipt of this Intermediate Report, what steps the Respondent hastaken to comply herewith.9It is further recommended that, unless the Respondent shall, within 20 days fromthe receipt of this Intermediate Report, notify said Regional Director, in writing,that it will comply with the foregoing Recommended Order, the National LaborRelations Board issue an order requiring it to take the aforesaid action.In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order"shallbe substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuantto a Decision and Order."9In the eventthat this Recommended Order be adoptedby the Board, this provisionshall be modifiedto read:"Notify saidRegional Director,in writing,within 10 days fromthe dateof this Order,what steps the Respondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with Lodge 1725 InternationalAssociation of Machinists, AFL-CIO, as the exclusive bargaining representativeof all our employees in the certified bargaining unit described below with respectto rates of pay, wages, hours of employment, and other terms and conditionsof employment, and embody in a signed agreement any understanding reached.The bargainingunit is:All mechanics, mechanic helpers, and mechanic trainees at the Employer'sCharlotte,North Carolina, shop, excluding office clerical employees, allother employees, guards, and supervisors as defined in the Act.WE WILL NOT, by refusing to bargain collectively with Lodge 1725, Inter-national Association of Machinists, AFL-CIO, or in any like or related manner,interferewith, restrain, or coerce our employees in the exercise of the rightsguaranteed by Section 7 of the National Labor Relations Act.OVERNITE TRANSPORTATION COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1831Nissen Building,Winston-Salem,North Carolina, Telephone No. 724-8356, ifthey have any questions concerning this notice or compliance with its provisions.